Exhibit No. 99.1 Gyrodyne Company of America, Inc. 1 Flowerfield, Suite 24 St. James, New York 11780-1551 Phone (631) 584-5400 Fax (631) 584-7075 F O RI M M E D I A T ER E L E A S E ***** NEWS ***** NEWS ***** NEWS *****NEWS ***** NEWS ***** NEWS ***** NEWS ***** NEWS ***** NEWS *****NEWS ***** NEWS ***** NEWS ***** NEWS ***** GYRODYNE ANNOUNCES TERMS FOR RIGHTS OFFERING TO SHAREHOLDERS ST. JAMES, New York, August 5, 2011 – Gyrodyne Company of America, Inc. (NASDAQ:GYRO) announced today that it has set the terms for its previously announced rights offering. Under the terms of the rights offering, Gyrodyne will distribute, at no charge, to the holders of its common stock as of 5:00 p.m., New York time, on August 15, 2011, one non-transferable subscription right for each share of Gyrodyne common stock then owned.Every 7.5 subscription rights will entitle the holder to purchase one share of common stock at a purchase price of $53.00 per share, which represents an 18.5% discount to the closing price of Gyrodyne’s common stock on August 4, 2011.Any fractional rights resulting from the share allocation process will be rounded up to the nearest whole number. Assuming the rights offering is fully subscribed, Gyrodyne currently expects the gross proceeds of the offering to be approximately $9,210,000. The rights offering also includes an over-subscription privilege, which entitles a shareholder who exercises its basic subscription privilege in full the right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons exercising this over-subscription right.If there are not enough unsubscribed shares to honor all requests under the over-subscription privilege, Gyrodyne may, at its discretion, elect to issue up to an additional 19,336of over-allotment shares to honor requests under the over-subscription privilege.If the over-allotment shares are issued, maximum gross proceeds in the offering would be approximately $10,210,000. A registration statement relating to these securities has been filed with the SEC but has not yet become effective.The securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective.This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of any such state. About Gyrodyne Company of America, Inc. Gyrodyne, a real estate investment trust, manages a diversified portfolio of real estate properties comprising office, industrial and service-oriented properties primarily in the NewYork City metropolitan area.Gyrodyne owns a 68acre site approximately 50miles east of NewYork City on the north shore of Long Island, which includes industrial and office buildings and undeveloped property which is the subject of development plans.Gyrodyne also owns medical office buildings in PortJefferson Station, NewYork, Cortlandt Manor, NewYork and Fairfax, Virginia.Gyrodyne is also a limited partner in the Callery Judge Grove, L.P., which owns a 3,700plus acre property in Palm Beach County, Florida, also the subject of development plans.Gyrodyne’s common stock is traded on the NASDAQ Capital Market under the symbol GYRO.Additional information about Gyrodyne may be found on its web site at http://www.gyrodyne.com. Gyrodyne is a party to a lawsuit against the State of NewYork for just compensation for 245.5acres of its Flowerfield property taken by Stony Brook University under eminent domain on November2, 2005.In the lawsuit, the Court of Claims has ordered NewYork State to pay Gyrodyne an additional $98,685,000 (in addition to the $26,315,000 paid by the State at the time of the taking) plus statutory interest on the additional amount at the rate of ninepercent (9%) perannum from November2, 2005 to the date of payment, as well as an additional $1,475,000 for actual and necessary costs, disbursements and expenses incurred by Gyrodyne in the lawsuit.The State is appealing the foregoing judgments. Forward-Looking Statement Safe Harbor The statements made in this press release that are not historical facts constitute “forward-looking information” within the meaning of the Private Securities Litigation Reform Act of 1995, and Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, both as amended, which can be identified by the use of forward-looking terminology suchas “may,” “will,” “anticipates,” “expects,” “projects,” “estimates,” “believes,” “seeks,” “could,” “should,” or “continue,” the negative thereof, other variations or comparable terminology.Important factors, including certain risks and uncertainties, with respect to such forward-looking statements that could cause actual results to differ materially from those reflected in such forward-looking statements include, but are not limited to, the effect of economic and business conditions, including risks inherent in the real estate markets of Suffolk and Westchester Counties in NewYork, Palm Beach County in Florida and Fairfax County in Virginia, the ability to obtain additional capital in order to develop Gyrodyne’s undeveloped property in St.James, NewYork and other risks detailed from time to time in Gyrodyne’s SEC reports. Media Contact:MacKenzie Partners, Inc., 105Madison Avenue, NewYork, NY 10016 or telephone (800)322-2885 (toll free).
